Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The best art of record, Kobayashi (US 9,056,386) teaches an apparatus and method for treating a surface that treats an object to be processed while transporting the object on a line for treating a surface, comprising a shot -peening machine 51/52 and a first detecting device 71, the step of shot peening wherein the object to be processed is subject to the shot peening by shooting the shots on the object (Fig. 7; Col. 8-9). Kobayashi does not disclose wherein the line for treating the surface includes an area for pre-cleaning, an area for projecting, and an area for post-cleaning, that are arranged from an upstream side, the apparatus comprising: a first cleaning device that cleans the object to be processed at the area for pre-cleaning; a second cleaning device that cleans the object to be processed at the area for post-cleaning; first detecting devices that count, at upstream sides of the line for treating a surface of the area for pre-cleaning, the area for projecting, and the area for post-cleaning, a number of objects to be processed that are carried into the respective areas and that detect the conditions of the surface of the objects to be processed; second detecting devices that count at downstream sides of the line for treating a surface of the area for pre-cleaning, the area for projecting, and the area for post-cleaning, a number of objects to be processed that are carried out of the respective areas and that detect the conditions of the surface of the objects to be processed or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726